DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/02/2021 is acknowledged.

Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventive group (Groups II and III), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/02/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “said flue having […] an overmold portion on said second end, and wherein said overmold portion of said flue having a projection extending radially inward from an inner surface thereof” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 should be rewritten to claim structures individually for purposes of clarity and to prevent confusion. For instance, Claim 2 can read --wherein said nosecone includes a first overmold portion at said first end and a second overmold portion at said second end--. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison et al. (USPGPub 2006/0052774) in view of Olichney et al. (USPN 5,421,829).

Re Claim 1, Garrison discloses a connection apparatus for attachment of members of a medical device (Garrison Figs. 3 and 4), comprising: a nosecone (14) having a first end (48a) and a second end (14a) (Garrison Fig. 8); a flue (18) having a first end (18a) and a second end (18b), said flue (18) having a base (flared end) on said first end (18a) (as seen in Garrison Fig. 3); and said second end (14b) of said nosecone (14) releasably engaging said first end (18a) of said flue (18). However, Garrison does not disclose said flue having an overmold portion on said second end, and wherein said overmold portion of said flue having a projection extending radially inward from an inner surface thereof. Olichney discloses an ultrasonic handpiece (Olichney Fig. 2) comprising a flue (17), wherein the flue has an overmold portion at its distal end, wherein said overmold portion of said flue (17) has a projection (32) extending radially inward from an inner surface of the flue, the overmolded projection for supporting a nozzle inside the flue and creating a channel that permits irrigation fluid to flow through the flue (Olichney Col. 7 Lines 14-55). Therefore, it would have been obvious before the effective filing date of the present invention to have configured the flue of Garrison to comprise an overmold portion at its distal end, wherein said overmold portion of said flue has a projection extending radially inward from an inner surface of the flue as disclosed by Olichney, the overmolded projection for supporting 

Re Claim 2, Garrison in view of Olichney disclose all of the limitations of Claim 1. Garrison further discloses wherein said nosecone (14) includes a first overmold portion (70) at said first end (48a) and a second overmold portion (14b) at said second end (14a) (Garrison Fig. 8).

Re Claim 5, Garrison in view of Olichney disclose all of the limitations of Claim 1. Garrison discloses wherein said overmold portion of said flue (18) includes an irrigation port (24) (Garrison ¶ 0034-0035). 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison et al. (USPGPub 2006/0052774) in view of Olichney et al. (USPN 5,421,829) as applied to Claim 2 above, and further in view of Page et al. (USPN 5,466,020). 

Re Claim 3, Garrison in view of Olichney disclose all of the limitations of Claim 1. Garrison in view of Olichney fail to disclose wherein said second overmold portion of said nosecone extends both radially outward from an outer surface to engage a groove of said base of said flue and radially inward from an inner surface. Page discloses a connector (Page Figs. 2 and 3) having a first member (11) and a second member (12) wherein an overmold portion (13) of the first member (11) extends both radially outward from an outer surface to engage a 

Re Claim 4, Garrison in view of Olichney as applied to Claim 1 above, and further in view of Page disclose all of the limitations of Claim 3. Garrison also discloses wherein said second overmold portion (14b) of said nosecone (14) at least partially covers an end face of said second end (14a) of said nosecone (14) (as seen in Garrison Figs. 3 and 8).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Garrison et al. (USPGPub 2006/0052774) in view of Olichney et al. (USPN 5,421,829) as applied to Claim 1 above, and further in view of Hornlein et al. (USPN 4,846,790).

Re Claim 6, Garrison in view of Olichney disclose all of the limitations of Claim 1. Garrison in view of Olichney fail to disclose wherein said overmold portion of said flue is more translucent than said base of said flue. Hornlein discloses an ultrasonic device (Hornlein Figs. 5 and 7) comprising a flue (42, 47) with a base (42) and overmold portion (121) wherein said overmold portion (121) of said flue (42, 47) is more translucent than said base (42) of said flue .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Garrison et al. (USPGPub 2006/0052774) in view of Olichney et al. (USPN 5,421,829) as applied to Claim 1 above, and further in view of Stoddard et al. (USPN 6,256,859). 

Re Claim 7, Garrison in view of Olichney disclose all of the limitations of Claim 1. Garrison in view of Olichney fail to disclose wherein said first end of said flue extends along a first axis and said second end of said flue extends along a second axis different from said first axis. Stoddard discloses an aspiration device (Stoddard Figs. 10 and 11) comprising a flue (244) having a first end (254) and a second end (234b), wherein said first end (254) of said flue (244) extends along a first axis and said second end (234b) of said flue (244) extends along a second axis different from said first axis wherein having a bent flue may be desirable for some medical procedures (Stoddard Col. 5 Lines 10-15; Figs. 10-11). Therefore, it would have been obvious before the effective filing date of the present invention to have configured the flue of Garrison in view of Olichney such that said first end of said flue extends along a first axis and said second end of said flue extends along a second axis different from said first axis, the configuration as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783 
12/06/2021